DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Victor Wasylyna on 10/12/2021 and 10/15/2021 and made of record (see attached interview summary) and it is also noted that the suggestions made by the examiner to advance prosecution were adopted thereby placing the claims in condition for allowance.
It is noted that the instant examiner's amendment is based on applicants' claims filed on 09/29/2021.
The application has been amended as follows: 
In Claim 1,  line 5, after “propellant” add - - , wherein the highly oriented pyrolytic graphite comprises intercalated highly oriented pyrolytic graphite - -;
Add Claim 44: 
- - 44. (New) A method for fabricating an electrical conductor on a substrate by cold spraying, the method comprising:
	heating an inert gas propellant to a temperature in a range of 450 to 535 °C, the inert gas propellant having an atomic number greater than 17;
	propelling a solid powder composition that includes copper and highly oriented pyrolytic graphite using the heated gas propellant, wherein the highly oriented pyrolytic graphite comprises bromine intercalated highly oriented pyrolytic graphite; and
	directing the solid powder composition towards the substrate at a velocity of 500–1,000 m/s to cause the solid powder composition to undergo plastic deformation and to adhere to the substrate to deposit the electrical conductor thereon, the electrical conductor comprising a copper matrix and highly oriented pyrolytic graphite platelets dispersed in the copper matrix. - -; and
Claim(s) 39 is cancelled.
STATEMENT OF REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
	The most pertinent prior art known to the Examiner is listed on the attached forms PTO-892 and 1449.  As shown by Fuller, Dardona, Li and Ajdelsztajn, the close prior arts of record, processes of fabricating electrical conductors via cold spraying of particles onto a substrate are well-known.  However, none of the prior art of record including Fuller, Dardona, Li and Ajdelsztajn provides sufficient suggestion or motivation to arrive at a cold spraying process with the specific ingredients within the solid powder composition – i.e. copper and intercalated highly oriented pyrolytic graphite – as required in the present claims and it would not have been obvious to a skilled artisan to select the specific ingredients among the encyclopedic listing of available ingredients to arrive at the claimed composition for cold spraying.  Accordingly, the claimed invention, as a whole, would not have been obvious to one of ordinary skill in the chemical art. None of the prior art of record teaches, discloses or suggests a cold spraying process with the claimed copper and intercalated highly oriented pyrolytic graphite components in the manner as those recited the present claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

 Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRI V NGUYEN whose telephone number is (571)272-6965.  The examiner can normally be reached on M-F 9-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571.272.1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TRI V NGUYEN/Primary Examiner, Art Unit 1764